Title: From Timothy Pickering to David Humphreys, 22 January 1781
From: Pickering, Timothy
To: Humphreys, David


                        
                            Sir,
                            Newburgh Jany 22. 1781.
                        
                        The Justice of this precinct having on the former occasion impressed about the number of horses required in
                            this, I wrote to him in the morning (the moment I had given the necessary orders for arranging the cloathing to West
                            Point) urgently requesting him to turn out the same horses immediately as they had been prepared and appraised, tho’ they
                            performed no service. In the forenoon I sent to him the quarter master of this post to urge particularly the necessity of
                            great dispatch. This afternoon I have again sent by Major Platt, to learn what was doing & when the horses would
                            be in. The justice informs him that he complied with my request by issuing his warrant; but the person to whom he directed
                            it refused to execute it; the constable of the precinct not being in a condition to act. He was then going to send his
                            warrant to another person--The event being thus in a degree uncertain I have now sent an application to Justice Nicolls
                            for thirty horses to be impressed in his precinct & sent as early as possible to the park at Artillery to morrow
                            forenoon. That near the whole number required the residue in case of need may be taken from some Continental
                                teams to the number of six or eight. I am sir Yr most obedt servt
                        
                            Tim. Pickering Q.M.G.
                            
                        
                    